DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election without traverse of the species ET002 in the reply filed on April 22, 2022 is acknowledged:
			
    PNG
    media_image1.png
    228
    137
    media_image1.png
    Greyscale

The applicant indicates that the elected species includes claims 1, 2, 4, 5, and 9-20. Claim 3 is withdrawn and claims 6-8 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 9-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2018/0166647).
With respect to 1, 2, 4, 5, 9-11, and 13-20, Shin taught:

    PNG
    media_image2.png
    345
    414
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    198
    415
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    58
    399
    media_image4.png
    Greyscale

Chemical Formula 1 in the reference reads on the presently claimed Chemical Formula 1.  In the reference, for instance, R6 may be non-substituted C6 aryl group which includes a phenyl group. The L1 and Ar2 moieties may be substituted or nonsubstituted C6 arylene groups [0042].  The a value could be 0 or 1.   Further with respect to claims 14-20, the reference teaches display panels and devices (apparatuses) [0003].
Shin does not appear to specifically teach the presently claimed Chemical Formula 1.
Still, Shin teaches compounds overlapping the claimed Chemical Formula 1. Chemical Formula 1 in the reference reads on the presently claimed Chemical Formula 1.  In the reference, for instance, R6 may be non-substituted C6 aryl group which includes a phenyl group. The L1 and Ar2 moieties may be substituted or nonsubstituted C6 arylene groups [0042].  The a value could be 0 or 1.   Further with respect to claims 14-20, the reference teaches display panels and devices (apparatuses) [0003].
	It would have been obvious for a chemical compound, display panel, and device, as taught by Shin, to have a chemical formula overlapping presently claimed Chemical Formula 1, because the reference is directed to display panels and devices (apparatuses).  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Allowable Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art references, alone or in combination, teaches or suggests a compound, display panel, and apparatus with any of compounds ET001-ET0058.  The examples at pp. 26-30 of the present Specification also show unexpectedly better results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761